                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                        WESTERN DIVISION

Barbara B.,                                             )
                                                        )
           Plaintiff,                                   )
                                                        )
v.                                                      )         No. 18 CV 50285
                                                        )         Magistrate Judge Lisa A. Jensen
Andrew Saul,                                            )
Commissioner of Social Security,                        )
                                                        )
           Defendant.                                   )



                                MEMORANDUM OPINION AND ORDER1

           This is an appeal from a partially favorable decision. The administrative law judge

(“ALJ”) found that plaintiff was disabled, as of June 1, 2016. In reaching this conclusion, the

ALJ relied heavily on the testimony of Dr. Sai Nimmagadda, the impartial medical expert, who

opined that plaintiff’s back and knee problems—the two impairments she identified as the most

disabling—had worsened such that she could only do sedentary work. However, the decision

was only partially favorable because plaintiff was seeking to be found disabled as of January 1,

2014, some two and half years earlier. For this period, the ALJ found that plaintiff could do light

work, rather than sedentary work. In reaching this conclusion, the ALJ again relied on Dr.

Nimmagadda’s testimony. Plaintiff is seeking a remand regarding the latter finding. She argues

that the ALJ failed to fully consider two additional impairments—namely, her carpal tunnel

syndrome and her psychological problems.




1
    The Court will assume the reader is familiar with the basic Social Security abbreviations and jargon.

                                                            1
                                        BACKGROUND

       Plaintiff filed her disability applications (Title II and XVI) on September 12, 2013.

Thereafter, she completed the written adult function questionnaires, as did her sister. Exs. 8E,

12E, 16E. In addition, she was examined by two consultative examiners—Dr. John Peggau

(psychological) and Dr. K.P. Ramchandani (physical)—both of whom prepared reports. Exs. 2F,

8F. The record contains no opinions from any treating physicians.

       There were two administrative hearings. Plaintiff was represented by counsel, although

not the same counsel now representing her. As will be shown below, during the administrative

proceedings, counsel did not focus on the two impairments that are center stage here.

       The first hearing, which did not go forward on the merits, was on December 7, 2016. At

the start of this hearing, counsel raised a concern that the state agency doctors had rendered their

opinions without having seen 300 pages of records. The main issue covered by these records,

according to counsel, was plaintiff’s recent treatment with Dr. Robin Hovis, a rheumatologist. Id.

Counsel explained that Dr. Hovis had diagnosed plaintiff with “pseudoarthrosis of the legs” and

had administered injections to her left leg. R. 108. Counsel asked the ALJ to postpone the

hearing so that an expert could be obtained because “this issue” (i.e. the pseudoarthrosis) was

important. R. 109. Counsel stated that an orthopedist or rheumatologist or even an internist

“would be fine.” R. 110. Counsel, however, did not ask that a psychological expert be called.

       The second hearing was held on March 9, 2017. Plaintiff testified first, followed by Dr.

Nimmagadda and then a vocational expert. The ALJ first questioned plaintiff. After asking some

background questions, the ALJ asked the following basic question:

       Q So Ms. [B], tell me if you would why you believe you cannot work?

       A Because when I stand I have swelling of my knees. And then the swelling goes
       up in my hip to my back, and it causes real excruciating pains.

                                                 2
R. 58. To make explicit what is probably obvious, plaintiff did not mention either the carpal

tunnel syndrome or psychological problems.

       After asking a few follow-up questions, the ALJ returned a second time to the “why can’t

you work” question. The following colloquy ensued:

       Q So besides your knees, do you have any other issues that affect your ability to
       work or to function?

       A Yeah. When I, when I do lifting, it causes me to have joint pains in my
       shoulders. And it flares up and causes real bad pains.

R. 60. Again, neither of the current problems were mentioned.

       After more follow-up, the ALJ returned—now for the third time—to the original

question:

       Q And so besides your shoulder and your knees, any other issues that affect your
       ability to work or to function?

       A No. No more than just, you know, lifting things.

R. 62. Plaintiff explained that lifting hurt “in [her] shoulder.” R. 63. When asked about “her

understanding” of the possible cause, she referred to her “different activities or things” and

mentioned that she had surgery on her shoulder. R. 64. But she not tie the lifting problem to

either carpal tunnel syndrome or to a problem in the hands.

       Eventually, the ALJ asked directly about possible hand problems, leading to the

following exchange:

       Q And what about your hands? Do you have any trouble using your hands?

       A Yeah. My hands are kind of weak.

       Q What do you mean by weak?

       A Because when I pick up on something, you know, I lose the grip.



                                                 3
       Q In both hands or just one hand?

       A Both hands.

       Q Is one worse than the other?

       A Yes.

       Q Which one is worse?

       A My left.

       Q So what kind of things do you lose your grip on? What do you recall having
       picked up and dropped?

       A Well when I picked up some juice in the store I dropped it and bust it. So, I lost
       grip on that. And—

       Q How long ago was that?

       A That was last year.

       Q Anything since dropping the juice in the store?

       A No.

R. 64-65. A few observations about this answer. First, although plaintiff did finally, after some

prompting, state that her hands bothered her, she did not describe these problems as being

particularly severe or frequent. The last dropping incident was—at a minimum—two and half

months earlier. Second, other than the dropping problem, plaintiff did not identify any other

practical limitations. There was, for example, no mention of difficulties with fine manipulation.

Third, plaintiff did not mention the carpal tunnel syndrome or that she had been wearing arm

splints, two facts she now emphasizes.

       After this line of questioning, the ALJ then asked specifically about possible mental

health problems. The following colloquy ensued:

       Q And are you getting any mental health treatment from anyone?



                                                 4
       A Mental health treatments? I’m just, right now I’m seeing Dr. Zaffar [Rizvi].
       He’s a counselor.

       Q Do you take any medication for depression, anxiety, anything like that?

       A Yes.

       Q Okay. Who prescribes that?

       A Dr. Zaffar. Dr. Zaffar. Let’s see if I’ve got that with me.

       Q And how long have you been seeing Dr. Zaffar?

       A Ever since, I think ’13, 2013.

       Q And do you think your medications help your situation?

       A Yes.

       Q Was there a time that you were hearing some voices?

       A Yes.

       Q Are you still hearing the voices?

       A No.

       Q Do you think the medication is helping with that?

       A Yes.

R. 66-67. Worth noting here is that plaintiff did not identify any practical limitations caused by

her mental health problems. She did not, for example, claim that her concentration was affected.

       Plaintiff’s counsel was then allowed to ask questions. Counsel first asked briefly about

hearing voices; plaintiff confirmed that this problem had stopped and had occurred at night

previously. As for her hands, counsel specifically asked the leading question of whether plaintiff

had trouble using her hands to open jars or do housework. Plaintiff answered: “Well, yeah, I

have problems with opening things, you know.” R. 67. Counsel asked why this was so, and

plaintiff vaguely stated that she didn’t “have the strength, you know.” R. 68. Carpal tunnel

                                                 5
syndrome, again, was not mentioned. After these brief exchanges, counsel spent the bulk of the

time asking about plaintiff’s back problem and her treatment with Dr. Hovis. See R. 68-74.

         Dr. Nimmagadda then testified, with the ALJ first asking the questions. Dr. Nimmagadda

noted that plaintiff had a history of degenerative arthritis, carpal tunnel syndrome, and

hypertension. R. 77. He referred to a functional capacity evaluation that plaintiff did in 2013. R.

77-78. He then offered an RFC with various limitations to accommodate these problems. The

ALJ asked whether there should be any hand limitations, and Dr. Nimmagadda stated that “the

only manipulative limitations would be [that] fingering would be limited to frequently

bilaterally.” R. 80. He then stated that plaintiff’s knee problem worsened sometime in June 2016

when plaintiff got injections and the pain began affecting both knees.2 Therefore, he stated that,

as of June 2016, plaintiff no longer could do light work, but could only do sedentary work. R. 82.

         Plaintiff’s counsel then questioned the witness. Counsel began with the issue raised at the

first hearing, which was the “pseudogout arthritis.” R. 83. Dr. Nimmagadda thought this problem

was only intermittent. Counsel then asked about plaintiff’s knee, her use of a cane, several falls,

the need to elevate her leg, and other related matters. The only mention of psychological

problems was a brief exchange asking about the possibility that a knee injection caused plaintiff

to hear voices. Aside from this question, counsel did not ask about the psychological

impairments, nor suggest that plaintiff had any practical limitations from them. Counsel asked no

questions about carpal tunnel syndrome or hand numbness, and counsel did not propose any

additional RFC manipulative limitations beyond the one Dr. Nimmagadda proposed.




2
  His testimony about the date of worsening is ambiguous. Initially, he stated that it took place in June of 2015, but
then the ALJ’s subsequent questions referred to June of 2016. R. 81, 82. However, plaintiff has not raised any
argument about this potential one-year discrepancy. Therefore, any such arguments are waived.

                                                           6
       The final witness was the vocational expert who was asked about RFC hypotheticals.

Plaintiff’s counsel only asked one question. It was about including a leg elevation limitation in

the RFC. R. 102. Counsel did not ask the vocational expert to consider any limitations relating to

either the carpal tunnel syndrome or psychological problems.

       On July 20, 2017, the ALJ issued her opinion finding plaintiff disabled beginning on June

1, 2016. As noted above, the ALJ relied heavily on Dr. Nimmagadda’s testimony. The ALJ’s

rationales will be discussed further below.

                                          DISCUSSION

       A reviewing court may enter judgment “affirming, modifying, or reversing the decision

of the [Commissioner], with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g). If supported by substantial evidence, the Commissioner’s factual findings are

conclusive. Id. Substantial evidence exists if there is enough evidence that would allow a

reasonable mind to determine that the decision’s conclusion is supportable. Richardson v.

Perales, 402 U.S. 389, 399-401 (1971). Accordingly, the reviewing court cannot displace the

decision by reconsidering facts or evidence, or by making independent credibility

determinations. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

       However, the Seventh Circuit has emphasized that review is not merely a rubber stamp.

Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002) (a “mere scintilla” is not substantial

evidence). A reviewing court must conduct a critical review of the evidence before affirming the

Commissioner’s decision. Eichstadt v. Astrue, 534 F.3d 663, 665 (7th Cir. 2008). Even when

adequate record evidence exists to support the Commissioner’s decision, the decision will not be

affirmed if the Commissioner does not build an accurate and logical bridge from the evidence to

the conclusion. Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008). Moreover, federal courts



                                                 7
cannot build a logical bridge on behalf of the ALJ. See Mason v. Colvin, No. 13 C 2993, 2014

U.S. Dist. LEXIS 152938, at *19-20 (N.D. Ill. Oct. 29, 2014).

        In this appeal, plaintiff raises no arguments about the issues her counsel highlighted at the

two administrative hearings. There is no extended discussion of the back or knee problems or the

pseudogout arthritis or her treatment with Dr. Hovis. Instead, the spotlight is now on the two new

impairments. It’s as if there are two separate cases—the one presented at the administrative level

and the one being presented here. Although the Court recognizes that a strict waiver doctrine

does not apply in Social Security disability cases, it is still worth noting that plaintiff’s counsel at

the administrative level glossed over the very issues her current counsel is faulting the ALJ for

glossing over.

I.      Carpal Tunnel Syndrome and Hand or Arm Numbness.

        Plaintiff argues generally that the ALJ failed to “confront” the evidence regarding the

numbness in her hands or arms. Dkt. #9 at 7. The overlooked evidence, according to plaintiff,

consisted chiefly of four claims: (i) plaintiff had “repeated numbness on physical examination”;

(ii) “the consultative examiner, Dr. Ramchandani, diagnosed carpal tunnel syndrome based on

physical examination”; (iii) she “had difficulty on functional capacity examination testing”; and

(iv) she “wore splints on her right arm” Id. at 7-11. In addition, plaintiff specifically complains

that the ALJ “does not one time mention the diagnosis of carpal tunnel syndrome.” Id. at 10.

        The Government has a simple and direct counter-argument. Before turning to it, the

Court notes a few concerns about the clarity of plaintiff’s arguments. First, in her two briefs,

plaintiff is vague about where the numbness occurs. She sometimes refers to it as “upper

extremity numbness” (e.g. Dkt. #9 at 7), but other times it’s “hand numbness” (from same page

of brief). It is possible, of course, that it is in both places, although plaintiff never directly makes



                                                   8
this claim. Instead, she flips between these descriptions, in seemingly random fashion. Perhaps

this is merely a case of inelegant variation, but the inability to hew to a consistent description is

distracting. Second, she is vague about what specific limitations are caused by the numbness. At

the second hearing, she referred to a problem with dropping things, such as juice, and with lifting

things. But in her briefs, she focuses more on the “inability to complete small manipulations.”

Dkt. #9 at 12. Again, there may be a valid explanation for this disconnect, but it is not readily

apparent. Third, at the hearing plaintiff testified that the problem was worse with her left hand,

whereas the medical records refer more to the right side as being the worse one. See R. 65; R. 29

(“pain and numbness to the right and/forearm” and “presented for treatment wearing splints on

her right arm”). Maybe plaintiff simply misspoke. The larger point is that these low-level

inconsistencies, collectively, make it harder to follow the thread of plaintiff’s argument.

        These concerns aside, the Court turns to the Government’s main argument. It is one that

largely sidesteps debates over the meaning of specific medical findings. At its core, it is a two-

step syllogism. First, Dr. Nimmagadda considered all the relevant evidence, including the

evidence the ALJ supposedly overlooked or did not fully discuss. Second, the ALJ adopted and

relied on Dr. Nimmagadda’s analysis and findings. To bolster this argument, the Government

argues that the present case is similar to a “line of cases” where the Seventh Circuit affirmed

ALJs who failed to discuss the claimant’s obesity but who relied on an expert who did discuss

that impairment. Dkt. #18 at 10.3 The Government is arguing that any failure to discuss this

evidence more fully was, in the end, only harmless error. See Jozefyk v. Berryhill, 923 F.3d 492,

498 (7th Cir. 2019) (“even if the ALJ’s RFC assessment were flawed, any error was harmless”).




3
 The cases cited by the Government are Skarbeck v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2000); Prochaska v.
Barnhart, 454 F.3d 731, 737 (7th Cir. 2006); and Pepper v. Colvin, 712 F.3d 351, 364 (7th Cir. 2013).

                                                       9
         The Court finds this argument persuasive. In her two briefs, plaintiff has not argued that

Dr. Nimmagadda either failed to consider a relevant piece of evidence or misconstrued any

evidence. The evidence that plaintiff says the ALJ overlooked, such as the diagnosis of carpal

tunnel syndrome and the functional capacity examination, was reviewed and considered by Dr.

Nimmagadda.4 Plaintiff has not challenged the line of cases cited by the Government, nor

pointed to a different line of cases. Plaintiff has not supplied a contrary medical opinion, which

she could have done. As such, Dr. Nimmagadda’s opinion is unrebutted. Therefore, if the ALJ

were to reject his testimony, as plaintiff urges, the ALJ would be essentially “playing doctor.”

II.      Psychological Impairments.

         Plaintiff also argues that the ALJ glossed over the psychological evidence. This argument

is somewhat different from the first one in that no expert testified on these issues. However,

plaintiff did not request such an expert at the hearing and does not argue here that the failure to

call an expert is itself a reason to remand. Therefore, any such arguments are waived.

         As with her hand arguments, plaintiff’s argument is hampered somewhat by vagueness in

describing the alleged symptoms and the specific RFC limitations she believes should have been

included. In her briefs, plaintiff describes her problems only in general language, using phrases

such as “mental health symptoms” and “mental health treatment.” See Dkt. #9 at 2, 3, 13.

         Plaintiff provides an overview in her opening brief of the facts she is relying on. She

claims that she had a “quite lengthy” treatment that ran “from 2013 through 2017.” Dkt. #9 at 3.

Plaintiff, however, describes only a few of the visits over this period. Although plaintiff’s



4
  The evidence cited by plaintiff is not on its face compelling. For example, she relies on the fact the Dr.
Ramchandani, the consultative examiner, included carpal tunnel syndrome in the list of diagnostic “impressions” at
the end of this report. However, plaintiff does not quote or otherwise discuss Dr. Ramchandani’s specific findings.
In particular, he noted the following: “Her grip is 5/5 bilaterally. She is able to make a fist, pick up objects, open and
close the door, oppose the thumb to the fingers, and flip pages.” R. 522. It is not clear why this finding would
support greater manipulation restrictions than the one included by Dr. Nimmagadda.

                                                           10
summary is incomplete, the Court will set it forth here, as it provides a sufficient starting point

for discussing the arguments.

         On September 10, 2013, plaintiff sought treatment at Rosecrance for her mental health

problems.5 R. 550. She told a counselor that she was suffering from depression and anxiety, and

stated that she was “constantly looking out the window,” a sign of paranoia according to

plaintiff. Dkt. #9 at 3.

         A few months later, in December 2013, she was assessed by psychologist Dr. John

Peggau, who noted that plaintiff was “irritable” and “presented consistent with a borderline

personality disorder with borderline features.” Id. at 3-4.

         In early 2014, plaintiff began treating with nurse practitioner Kimberly Mattei. At one

early visit, plaintiff reported that she was hearing voices, and nurse Mattei observed that plaintiff

“was not always logical.” Id. at 4 (citing R. 581).

         In January 2014, plaintiff began treating with Dr. Zaffar Rizvi, a psychiatrist.6 This

treatment is central to plaintiff’s argument for a remand. Plaintiff describes only a few of the

visits with Dr. Rizvi. Specifically, in January 2014, at the start of the relationship, plaintiff told

Dr. Rizvi that the voices she had been hearing had stopped, a fact that plaintiff states “likely

coincide[ed] with starting the medicines” Dr. Rizvi prescribed. Id. Six months later, in June

2014, plaintiff reported feeling better, and Dr. Rizvi noted that some of her responses were

“vague.” Id. Two years later, in June 2016, she reported that the voices had “reduced a lot, but




5
  This appears to be the first time plaintiff sought treatment. Two days later, she filed her disability applications.
6
  This treatment would continue up until the time of the hearing in March 2017. Plaintiff does not state how
frequently she saw Dr. Rizvi. It appears that she saw Dr. Rizvi mostly for medication management and that the visits
were roughly every month or couple of months. The visits typically lasted 15 to 20 minutes, thus suggesting that this
was not a counseling relationship. See, e.g., R. 673, 674.

                                                         11
[had] come back a little.” Id. Two months later, in August 2016, she reported being “lonely and

mildly depressed.” Id.

       The ALJ discussed the psychological impairments at Step Two, finding them not severe.

The ALJ’s initial discussion lumped these impairments with two others—obesity and

hypertension. Addressing all three, the ALJ stated that they were not severe because they “are

being treated and controlled or are asymptomatic.” Id. The ALJ then analyzed the mental health

impairments under the paragraph B criteria. This discussion is longer. The ALJ found that

plaintiff had mild limitations in the four areas. Here is a representative sample of the analysis:

       Generally although diagnosed with depression and/or bipolar disorder, depressive
       type, claimant’s mental health issues have not been entirely clear to mental health
       professionals. Treatment notes indicate that she expresses significant loneliness,
       which fosters depression that at times is mild and at times is moderate. (See, e.g.,
       Exhibits 10F/12; 14F/1, 7, 17-18, 55-58). While she has denied hallucinations or
       delusions (Exhibit 8F/2; 14F/17-18), she indicates that she hears and sees things
       at night, but not during the day (Exhibit 10F/12; 14F/17). Further, her
       presentation to mental health professionals has been considered “not real reliable”
       and “not at all forthcoming” (Exhibit 8F/2-3). Having considered all of the
       evidence of record, however, it appears that claimant attributes her functional
       limitations primarily to her physical, rather than her mental, health issues.

       In understanding, remembering or applying information, claimant has no more
       than [mild] limitation[s] from mental health issues. According to a function report
       prepared in June 2014 (Exhibit 12E), claimant stated that she does not need
       reminders to attend to personal needs or to take medications. She reports that she
       is able to prepare simple meals and do household chores. Additionally, she drives,
       shops for necessities and can manage her finances. She indicated that she had no
       problem with her memory or understanding or in following written or spoken
       instructions. Claimant’s sister prepared a report in November 2013 that similarly
       indicates no difficulties in this domain (Exhibit 8E). In a later function report,
       prepared in March 2015 (Exhibit 16E), claimant indicated that she has some
       difficulty in understanding and in following instructions, but she attributes this
       difficulty to pain, rather than to mental illness.

R. 23. This discussion continues on in a similar vein.

       Plaintiff’s first and boldest argument is that the ALJ entirely overlooked her multi-year

treatment with Dr. Rizvi. Plaintiff describes this argument as follows: “the ALJ did not simply

                                                 12
miss a portion of a psychiatrist’s treatment notes but actually missed that Plaintiff was even

treating with [a] psychiatrist.” Dkt. #9 at 5. If true, this argument would likely justify a remand.

See Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012) (ALJs cannot ignore contrary lines of

evidence). But it is not true. Although the ALJ did not generally mention Dr. Rizvi by name, nor

discuss individual treatment notes in great detail, the ALJ clearly reviewed—and relied on—Dr.

Rizvi’s findings. They are the primary evidentiary support for the conclusion that plaintiff’s

symptoms were mild and asymptomatic and were mostly treated by medication. The ALJ cited to

these records by exhibit and page numbers, as is evidenced by the portion quoted above. See R.

23 (referencing Exhibits 10F and 14F, which contains Dr. Rizvi’s notes).

       To the extent that plaintiff is making the more modest claim that the ALJ failed to discuss

this evidence in sufficient detail, the Court is not convinced that a longer or more detailed

discussion was needed or would have materially changed the picture. After reviewing the

evidence relied on by plaintiff, the Court finds that it is equivocal in many instances. For

example, plaintiff relies on nurse Mattei’s statement that plaintiff was “not always logical,” but

plaintiff has taken this phrase out of context. Here is the broader statement: “Mainly organized,

but not always logical.” R. 580. The fact that plaintiff had to engage in selective quotation is a

commentary on the strength of her evidence.

       As for Dr. Rizvi’s treatment notes, plaintiff faults the ALJ for not fully considering them.

However, the same criticism could be directed at plaintiff. She only relies on a few statements

from these notes, as summarized above, and these statements are sporadic and tepid. For

example, the statement from an August 2016 visit that plaintiff was lonely and mildly depressed

is not inconsistent with the ALJ’s findings that plaintiff’s mental health limitations were mild.




                                                 13
           This Court has reviewed Dr. Rizvi’s notes, and does not find that they undermine the

ALJ’s stated rationales. Here are a few examples to illustrate the point: R. 602 (1/30/14: “feels

‘very good,’ says voices have stopped”); R. 601 (3/27/14: “I am doing very good”); R. 675

(6/5/14: “no hallucination, mood happy, feels clear headed[,] been sleeping ok, responses are

vague”); R. 674 (8/7/14: “been doing quite well, denies any mood swings, sleeping & eating

good”); R. 624 (11/5/15: “She is generally doing very well denies any hallucinations and there

were no psychotic features”); R. 810 (4/7/16: “She doesn’t socialize and [sic] church. Cries off

and on, missing mom.7 Denies any paranoia, says overall feels stable, remains very cooperative,

no psychotic features.”); R. 802 (6/2/16: “She has been sleeping good. Says voices have reduced

a lot, but come back a little”); R. 800 (7/7/16: “Very mild depression, some due to living alone.

Feels lonely at times and then says in the evening (when it’s dark) ‘I feel lonely’.”); R. 798

(8/11/16: “Mild Depression”); R. 912 (1/12/07: “says she has been feeling good”); R. 913

(2/2/17: “Her mood is friendly, warm & happy – Denies any psychotic features”). In her two

briefs, plaintiff never acknowledges this large body of evidence.

           Another weakness in plaintiff’s argument is that she offers no rebuttal to the ALJ’s

finding that both plaintiff and her sister failed to identify any psychological limitations in the

adult function reports. Plaintiff indicated in the checkbox portion of one of the two adult function

reports that she had a number of physical limitations, such as lifting and walking, but in the

mental health areas, such as completing tasks and getting along with others, she did not check the

box indicating any such problems. R. 448. In response to a question asking how long she could

pay attention, plaintiff wrote a “long time.” Id. As for her ability to follow instructions or get

along with authority figures, she wrote “I’m fine following spoken instructions” and “fine – no



7
    Her mother had died the week before. R. 810.

                                                   14
problems,” respectively. Id. at 448-49. Plaintiff’s sister likewise did not identify any problems.

See Ex. 8E.8 Moreover, as shown above, plaintiff and her counsel during the administrative

proceedings did not place much emphasis on these problems. In fact, Dr. Peggau, the

consultative examiner, expressed confusion about why plaintiff was even being referred for a

psychological examination, stating as follows:

        The claimant is a 59-year-old, right-handed, African-American female who drove
        alone to the evaluation session. She does not receive disability benefits but said
        that she is disabled because, “My back. Swelling of the leg and carpal tunnel in
        my hand ...” When asked if she had any other problems or complaints, she said,
        “No.” The examiner asked why she might have been sent for a psychological
        consultation. She said, “I guess because the records they got ... Q .... From Janet
        Wattles I think ... No, not Janet Wattles, Rosecrance. I just saw the doctor and the
        doctor wanted me to talk with her”. She provided no other specific details. She
        was quite vague about this. She is taking Accupril, Hydrochlorothiazide, and
        Lexapro dated July 2 but still had many pills remaining of the 30 original pills.
        She also had Vicodin dated July 27 with several of the 30 pills remaining. She is
        not in therapy or counseling.

R. 565.9 In sum, plaintiff has not rebutted the Government’s argument that it was “reasonable for

the ALJ to credit and rely on plaintiff’s and her sister’s own reports that attributed no functional

limitations to her mental impairments.” Dkt. #18 at 5. Plaintiff also has not raised any material

challenge to the ALJ’s other rationales.




8
  Although plaintiff modified her answers somewhat in a later adult function report (see R. 477), the ALJ could have
viewed the cumulative answers given by plaintiff and her sister as still providing support for the ALJ’s rationale.
9
  Plaintiff argues at one point in her brief that her vague statements, such as the ones given to Dr. Peggau, were
caused by—and therefore evidence of—her psychological impairments and suggests that the ALJ was improperly
relying on a malingering rationale. Dkt. #9 at 5; see generally Spiva v. Astrue, 628 F.3d 346, 351 (7th Cir. 2010)
(“Spiva’s being vague or evasive when questioned about his illness could be evidence of malingering, but equally
could reflect the effects of his psychotic mentation.”). However, in reviewing the ALJ’s opinion, the Court cannot
find any firm evidence that the ALJ was relying on a malingering rationale in any material way.

                                                        15
                                       CONCLUSION

       For the foregoing reasons, plaintiff’s motion for summary judgment is denied; the

government’s motion is granted; and the decision of the ALJ is affirmed.


Date: January 7, 2020                              By:     ___________________________
                                                           Lisa A. Jensen
                                                           United States Magistrate Judge




                                              16
